Exhibit 10.1

 

Amendment No. 2 to Employment Agreement

 

This Amendment No. 2 to Employment Agreement (this “Amendment”) is entered into
as of April 3, 2019, by and among B. Riley Financial, Inc. (the “Company”) and
Bryant R. Riley (the “Executive”). The above parties are referred to
collectively herein as the “Parties,” and individually as a “Party.”

 

RECITALS

 

WHEREAS, the Parties have entered into an Employment Agreement dated January 1,
2018 and Amendment No. 1 thereto dated as of July 10, 2018 (the “Existing
Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Existing Agreement to
revise certain terms contained therein relating to the Executive’s ability to
terminate the Existing Agreement for Good Reason due to a Change of Control (as
such terms are defined in the Existing Agreement).

 

AGREEMENT

 

NOW THEREFORE, each of the Parties, in consideration of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, does hereby agree as follows:

 

1.            Definitions. Each capitalized term not defined herein shall have
the definition ascribed to it in the Existing Agreement.

 

2.            Amendment. The Existing Agreement shall be amended as follows:

 

(a)            By deleting the following proviso as set forth in Section 5(a):

 

“; provided however, if such termination for Good Reason is due to a Change of
Control, then the Executive may deliver such notice within 90 days following the
Change of Control”

 

(b)           By deleting Section 5.3.4(v) in its entirety.

 

3.            Full Force and Effect. Except as specifically modified or amended
by the terms of this Amendment, the Existing Agreement and all provisions
contained therein are, and shall continue, in full force and effect and are
hereby ratified and confirmed.

 

4.            Miscellaneous Provisions.

 

(a)            Further Assurances. Each Party, at the reasonable request of the
other Party, and without additional consideration, shall, from time to time (i)
execute and deliver, or shall cause to be executed and delivered, such further
certificates, agreements or instruments, and (ii) take such other action, as the
other Party may reasonably request, to consummate or implement the amendment
contemplated by this Amendment.

 



 

 

 

(b)            Counterparts. This Amendment may be executed in any number of
separate counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.

 



  B. Riley Financial, Inc.         By:   /s/ Phillip J. Ahn    

Name: Phillip J. Ahn

Title: CFO & COO

        /s/ Bryant R. Riley     Bryant R. Riley

 

 